Hart, J., (after stating the facts). The defendants insist that the court erred in giving instruction No. 1 to the jury, but we can not agree with their contention in this behalf. The instruction was not intended as a concrete application of the law to a particular state of facts, but the instruction embodies several sections of the statute relating to and defining the offense charged against the defendants. The several sections of the Digest contained in the instruction are parts of the same statute, and are so closely related to one another that each to some extent explains or controls the meaning of the others. Therefore, it was proper to give them all in charge to the jury. Brown v. State, 55 Ark. 593; Mitchell v. State, 73 Ark. 291. It is next urged by the defendants that the court erred in giving instructions numbered 2 and 3 to the jury. Of course, it can not be said that the defendants would be guilty of the offense charged against them if they failed in any event to arrest or cause to be arrested the persons composing the mob who had assembled for the purpose of lynching the prisoner Sanford Lewis. The defendants might not have been able to have made the arrests, and, according to the testimony adduced by them, they did not know that the mob had assembled for the purpose of lynching the prisoner. If either of these things were true, they would not have been guilty, and this phase of the case was covered by the instructions given by the court. The court in the instruction complained of evidently used the word “failed” in the sense of nonperformance of duty — -that is, an equivalent of neglect. It is manifest, when the instructions are read together, that the court used the words, “fail, refuse and neglect,” in substantially the same sense. As used by the court, they all contemplate the failure to come up to the requirements of the statute on the part of the defendants. If the defendants thought otherwise, they should have made specific objection to the instructions, and doubtless the court would have changed the verbiage to meet their objections. The defendants asked the court to give to the jury several instructions which were refused. We do not deem it necessary to set out these instructions or to make any extended comment upon them. It is sufficient to say that the court did not commit any error in refusing to give them. The case was submitted to the jury on instructions that fully and fairly covered every phase of the offense of which the defendants were charged, and the evidence on the part of the State was sufficient to warrant the jury in convicting the defendants. The judgment will be affirmed.